—Judgment, Supreme Court, New York County (Paul Bookson, J.), rendered May 10, 1994, convicting defendant, upon his plea of guilty, of attempted criminal sale of a controlled substance in the third degree, and sentencing him to a term of 1 to 3 years, unanimously affirmed.
We agree with defendant that the court should not have sentenced him, over his timely objection, to a term of 1 to 3 years, because defendant was not warned, at the time of his guilty plea, of the possibility of an enhanced sentence in the event that he absconded. However, on appeal defendant declines any remedy other than resentencing to timé served. That would not be a lawful remedy, since it would relieve defendant from the probation supervision which was part of the original promised sentence. Accordingly, we affirm. Concur— Sullivan, J. P., Rosenberger, Wallach, Ross and Williams, JJ.